OFFICE OF THE   ATTORNEY    GENERAL OF TEXAS
                   AUSTIN




                oplltloR no. o-
                m:     CtfiCCllW
                     of OQuKt
                     stated.
*orable        John   C.   Marbuqsr,   page. 2



             "(2) What lo the mlnlmum salary that is lr@.ly
       raqulred to ba ilxad by the. Ckuml~i0new~8 Coplrtof
       Fatjtte Cow&q for the County Attorney undo the ~emnt



           opliironno. P4op (Conrwwloo optionnlfo.3053) or
thir department 8 copy of ublah i8 ~nOl08.d hwawlth, -8w6ra
your flrxrtquoClorr in the ~affinaatir*.  The ease of VJader ~8.
Naoogdoa&em County, I.40 S.W. (2nd) 972, oited by you in your
briar ml80 supports thi8 holding,
             hrtiole 3883, Verntm*o Annotated Tena Ciril Stat&u,
redo    in p&t, a8 follower
                wEampt a8 otherwise prorlded Ln this 'Aat,tho.umml
       f6as that amp be retilned by grdnrt,   oounty mad dbtri8t
       olw.Qnr aaKtloKed  in thim Artia1e #hall bk 88 to11ornr
                -. . .


       thoumad, flw Jmh&d      (37,500)iahmbitant~~, rad L nhlah
       there  4 ~no oity matclU    twuity-fiw  thouaawl (25,aaO)
       inhabltmntrt Ooonty tuilgo Dlatriot or Grlmlxml Dlrtriet
       Attamoy, Sbrlff County Ilerk CountyAttOrneys       Matriot
       Clark, Tax Oello~or, Pax A88o@~or, or the Aa8888er and
       colledos of Tu~8;TwaK*-6mrmK mJldl!edmad ritty Dollar8
       ($27501oaeh;        t . .”
               Artlal* 3891, Vormmt8        ArrnotatedTua8   Olvll St8tuto8,
rma~m in part am follower

              “Faoh otiioa nam6d in 'Oh:8 cha@W @h&t fh@t       Oat
       tafth@ aumant t-8 of hi8 oiflos pay or ba paid the
       amount aUewekl Win undoz the porWoar       of Art%010 3883,
       to&mthor with the ularlo8 of him amm4tant8 aridd8gotlm8,
       and autha:isd    expanse8 amtar &tlolo 3899, udi t&e amount
       ~mo~msuy to oofmr oomt8 ot prmlui!a OK ulmtaer 8oroty bon&
       may be repulrodby law. of tih0ottrrsntb-8 0f 8aoh esrioo
       @oIlmete& in acryymu be ee       then thd mamtnt nod04 to
       pay thm ataouutm  abare a ealfled,aamo shallba deemad
       axmem iman, and mhall~'   .o diapoae& at in the mar
                                ii                            horein-
       after provld84.
               n. . . .
Honorable John 0. Uarburgar,           page 3


              *In counties oontelnlag88 meny a8 twenty-fir*theumand
        and one (25,001) and not more than.thirty-saventhouuad,
        five hundrsd (37,500) lnheblfents,dldriot and.oo!pty
        offloam named hersin shall retain one-thirdof rueh e~eoas
        f.08 tuttllenoh one-third, to@her with the Want         rpeoltled
        in Artlols 3883. amounts to Thirty-fitsHundred Dollar8
        ($3500).. i .n-
         r,sotlonI,3of Art101e 391ie, Vernontk              Annotated Texam
CivilStatutes,roads Ln part ns follaM I
             Y3Bo. 13. The COfW18SiOll43r8'&-A&.__illWUILtf@b@
                                                   _--.   _ _
       having a populstlon of twenty thouearA~(20,000)lnhab~tUtt8
        or m>re~ end less thsn oae hundred and nineby thoueand
        (190,Oob)lnhabltenteaooording to the &art prwedln&
       ,Pedsral Ceuue, la hereby authorined and it shellbe it@.
        duty to Six the aalerler of all.the iollowlagnuad~offioora,
        towltr~ehorlff,a88e880r aid oo~eetor of texep, QOURty judm,
        oounty attgrney,  lnaludin5 orimiati dlmtrlot attorney8 &
        ootinty attornoyewho psrrormths duties of diatriat  attor-
        neys, dktrict clerk, Qounty dlsrk, tr688Wot, hide end
        Mf&d ill@Q@UtOt,!3kOh of raid Otf100ZO @ha= bo pa
        in mamy aa Ann-1 @al*Ty ln twebe (12) epti irut~lmultm
        of net lbS8 thenthetotal eW samedam GeqUrratlap.by
        hfi~in hi@ OffiOf.61eep8ltj io@ the fi@d     TeU 1935
        8~4 not  tire than the 8t~lmtaQ mcUnt alhW8d @U@h CdW
        L& r la wl  8x 4 tlng o nAu g     u 8t . ..*
                                        24.19351


1935",tOl! the ptWpO@e Of arriring at the WiSIm  Oa1EZ~tto be
paid   the aouaty #lttorn~~,t2latthe             aeurt8homld
                                            00atat@d~6S%~
dadriotfrom thr total oompsnoatlonounad, wlleote4 and oneel-
leoted, the (LX lem Sor the otilee for the year 1935, whlah
werpolemlly al?lowed by the 00~88f0ll0~8' eDtlrtiOr th6t y'ers.
           You state in your letter that there mo  &O doduo-.
tiOLW tOP Oft100 ~elU108 in 1935. YOU h6W a&IO aTOll IA@iOr-
ther tha lni’onmtion by t~h@Oll@ that the WnUIty 8ttQZ'IWhad
no a@@f@t8SXtIn 1935 and no 6%pt3Ik@e@
                                     oil&floe ln 1935.
          The 1930 Federal hll8W ‘and not the 1940 Federal
&ilStU 18 atWf@l  t0 YOW @t?Omd @UB@tb&     $cM opioi~n NO.
o-2582of thlr de rtment, e oopy of wh.lohf.8 e.lMoeed herewith
foryoWlnfonnton.r
    .'-
     . Opinion
 on tne   e
        aa.mry
               X;o.
                - .O-ll91
                   .      of
                          _~~thla
                              A~&~
               or tne goumy aztornsy of Taylor County (a
 counriy:;svlnga populrrtiofl
                            of &1,023 inhabitantaaoeord-
 in2 to the 1930 Federal Cen8us end uhers the county
 attorney's"firrt nmXllnum" w8s a3,500.00 find.
                                              the "full
 CW.S~U@,"WQS $&$?w.OO under l~?wSOXiOti~ Au@mt 24th.
 1935) paesed on a quqetion analogous to pour puaatlaa.
 i;equote ?rCm mid C-FiXliMa8 ?O~apS~
       n. . .

      "You do not atate In your letter whethar or not the
mlerias cf your assistants,lf a ny,a n( al ll luthofimd
expenses of your oKloe, for the year 1935, hms bran
dbductxd frxi t!m fmocnt oS'your 5~u38 sslrnLng8 for
the .vwr 1935.
      *If the *urn0r $5401.19 reperentr tbs mmnt earam
by you ee oounty attorney in the jeer 1935" rftar dduating
8ak1rl0s of as8f6tadDt if any, +nd 'authorfsedexpoa608 Of
ofSloe, fos the year 1935, t&n in that e~@uk,youark oorreot
In your aonatructlonof the lew WI four salary should be
w33.35.
        *If, hOHW=, MhTiOO Of YOUS a88:8tMt8, if 64,
 and authorlseddqp3u1e8, have not been doduotQd iros tb
 total of your grors earnings,then the raarr"$hpold  be
 deQuuted, aml ~theame rule of conmtruotlon be appllod S$
 dstsrmbiirg~thaamount-of your aal8ry. Fa exampI*, ii
 fmlarlss of your 688i8tnnt5,if anr, aad authorlaad
 expsnaes of offloe, for the year 1935, aaountod to $1500.00
 (FifteenHllJldrdDOmW),      and th4 &?OSS -X'll~@ Of YOU
 orrloe WUFO 35401.19 thaa it would be pro or to deduct
 !$1500.00rran $5401.~9, making the mm of 1 3901.91,whlah
 would be the amount earnad by m     not DP tha offlaa.
 four fir@t maxiaim of 33500.00 would ba deductad from
  our tI6b.learninga of $3901.19,lawin@ 8 balanor or
  401.19, am exoqasfM8.
 So                         The $4Ol.19 arosclsfree would
 be dlvld,ed by that and you would be entitled to OnCthhd
 or these hem, towitr   the mum of $133.73. Thfd amount
'added to 43300.00 wuld   be 33633.73, the amount Of *alar)
 you would be entitled to under suoh OWt~itf&l@.
Honorabla John C. Marburger,pago 5 -


                  or said oplxllonror your in?orastlon.
           The *rime rsauua* allowed the acuntp attorney   or
mystte County under Article 3883, Y.A.C.S., ln1935, waa
   750.00 per annum. Under laws exis.t$ng
.*:,                                      in 1935 undu Artla1.s
$s41, Y.A~.C.9.. he was allowad to retain one-third or axae8m
tee8 ebove mid $2 750.00 ppariaurmuntil raah nt~e-thirdamesa
r68S and the $2,75&.oo rim. maxisum 8mounted to the second
0r run lEQLLrrmm0r $3,500.00
           Xn tumwer ~tiyour mccnd  $aortlon It 18 our opini~
under the raats stated t&et .theooPeia8ionCs* oourt of Zayette
County is legally rsqulred to set the salary at the county
attorney or Pay&to County at not 1088 than $3.193.40 par      1
annum and not more than $3,500.00 per annum.
                                        vary truly your8
                                  AiTaRwzy CENERAL OF TEXAS

                                  By (Sigrml)WM. JL;.FwT
APTZOYXD IAE. 8, 19l.2
                                    .
(Signed) GROYEX S'TIL.F?S
FIRST At?SIS'f'~ATTORNEY G-
                         A?TRC!PSD
                                 Or-fBfOl!l
                                        COkt%l'%TEl!
                               BI B.FI'.B.ChairmM
WJFlap